1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
9           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
       RANDALL S. QUICK,                                 Case No: 5:18-cv-01961-AB(SHKx)
11
12                Plaintiff,                             ORDER DISMISSING ENTIRE
13
                                                         ACTION WITH PREJUDICE
           vs.
14
15     THE HARTFORD LIFE AND
       ACCIDENT INSURANCE
16     COMPANY,
17
                  Defendant.
18
19
20                                              ORDER
21         The parties having stipulated that this matter has been resolved in its entirety
22   and each side to bear their own attorney’s fees and costs, this matter is hereby
23   dismissed with prejudice.
24
25         IT IS SO ORDERED.
26
27   Dated: February 15, 2019
                                          HONORABLE ANDRÉ BIROTTE JR.
28                                        UNITED STATES DISTRICT JUDGE

                                                   -1-
                               ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
